 

Exhibit 10.1

 



[ ], 2020

Flying Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300
Los Angeles, CA 90067

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Flying Eagle Acquisition Corp., a Delaware corporation (the
“Company”), and Goldman Sachs & Co. LLC and Deutsche Bank Securities Inc., as
representatives (the “Representatives”) of the several underwriters (each, an
“Underwriter” and collectively, the “Underwriters”), relating to the
underwritten initial public offering (the “Public Offering”) of 69,000,000
units, including the issuance of 9,000,000 units as a result of the
underwriters’ exercise of their over-allotment option in full (the “Units”),
each comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Class A Common Stock”), and one-fourth of one redeemable
warrant. Each whole warrant (each, a “Warrant”) entitles the holder thereof to
purchase one share of Class A Common Stock at a price of $11.50 per share,
subject to adjustment as described in the Prospectus (as defined below). The
Units were sold in the Public Offering pursuant to a registration statement on
Form S-1 and prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) and are listed on the New
York Stock Exchange. Certain capitalized terms used herein are defined in
paragraph 9 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned member of the board of directors of the
Company (the “Director”) hereby agrees with the Company as follows:

 

1.The Director agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he shall (i) vote any shares of Common Stock (as defined below)
owned by him in favor of any proposed Business Combination and (ii) not redeem
any shares of Common Stock owned by him in connection with such stockholder
approval. If the Company seeks to consummate a proposed Business Combination by
engaging in a tender offer, the Director agrees that he will not sell or tender
any shares of Common Stock owned by him in connection therewith.

 

2.The Director hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation
(as it may be amended from time to time, the “Charter”), the Director shall take
all reasonable steps to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible but not more
than ten business days thereafter, redeem 100% of the shares of Class A Common
Stock sold as part of the Units in the Public Offering (the “Offering Shares”),
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account (as defined below), including interest earned on
the funds held in the Trust Account and not previously released to the Company
to fund its working capital requirements (subject to an aggregate limit of
$1,000,000) (less taxes payable and up to $100,000 of interest to pay
dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’ (as
defined below) rights as stockholders (including the right to receive further
liquidating distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, liquidate and dissolve,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Director
agrees to not propose any amendment to the Charter to modify the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the required time period
set forth in the Charter or with respect to any other material provisions
relating to stockholders’ rights or pre-initial business combination activity,
unless the Company provides its Public Stockholders with the opportunity to
redeem their Offering Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to fund its working capital
requirements (subject to an aggregate limit of $1,000,000) and/or to pay its
taxes, divided by the number of then outstanding Offering Shares.

 



   

 

 

The Director acknowledges that he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares held by him, if any. The Director hereby further waives, with
respect to any shares of Common Stock held by him, if any, any redemption rights
he may have in connection with (A) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination, or (B) a stockholder vote
to approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or with respect to any other material provisions relating to
stockholders’ rights or pre-initial business combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Director and his affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within the time period set
forth in the Charter).

 

3.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Director shall not, without
the prior written consent of the Representatives, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Units, shares of
Common Stock (including, but not limited to, Founder Shares), Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by him, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock (including, but not limited to,
Founder Shares), Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The Director acknowledges and agrees that,
prior to the effective date of any release or waiver, of the restrictions set
forth in this paragraph 3 or paragraph 5 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4.The Director hereby agrees and acknowledges that: (i) the Underwriters and the
Company would be irreparably injured in the event of a breach by such Director
of his obligations under paragraphs 1, 2, 3, 5(a), and 5(b), as applicable, of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

 

5.(a) The Director agrees that he shall not Transfer any Founder Shares (or any
shares of Class A Common Stock issuable upon conversion thereof) until the
earlier of (A) one year after the completion of the Company’s initial Business
Combination and (B) subsequent to the Business Combination, (x) if the closing
price of the Class A Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Class A
Common Stock for cash, securities or other property (the “Founder Shares Lock-up
Period”).

 



 2 

 

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or any share of Class A Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares that are held by the Director and any
of his permitted transferees (that have complied with this paragraph 5(c)), are
permitted (a) to the Company’s officers or directors, any affiliate or family
member of any of the Company’s officers or directors, any affiliate of the
Sponsor or to any members of the Sponsor or any of their affiliates; (b) in the
case of an individual, by gift to a member of such individual’s immediate family
or to a trust, the beneficiary of which is a member of such individual’s
immediate family, an affiliate of such individual or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of such individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with any forward purchase agreement or similar
arrangement or in connection with the consummation of an initial Business
Combination at prices no greater than the price at which the securities were
originally purchased; (f) in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; (g) by virtue of the laws of the
State of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; or (h) in the event of the Company’s liquidation,
merger, capital stock exchange or other similar transaction which results in all
of the Company’s stockholders having the right to exchange their shares of Class
A Common Stock for cash, securities or other property subsequent to the
Company’s completion of an initial Business Combination; provided, however, that
in the case of clauses (a) through (e) or (g), these permitted transferees must
enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions herein and the other restrictions contained in this
Agreement (including provisions relating to voting, the Trust Account and
liquidating distributions).

 

6.The Director represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. The Director’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Director’s background. The Director’s questionnaire furnished to the
Company is true and accurate in all respects. The Director represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

 



 3 

 

 

7.Except as disclosed in the Prospectus, the Director shall not receive from the
Company any finder’s fee, reimbursement, consulting fee, non-cash payments,
monies in respect of any repayment of a loan or other compensation prior to, or
in connection with any services rendered in order to effectuate, the
consummation of the Company’s initial Business Combination (regardless of the
type of transaction that it is), other than the following, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan and advances up to an
aggregate of $300,000 made to the Company by the Sponsor; reimbursement payments
to an affiliate of the Sponsor for certain office space, secretarial and
administrative services as may be reasonably required by the Company not to
exceed a total of $15,000 per month; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating, negotiating and
completing an initial Business Combination, and repayment of loans, if any, and
on such terms as to be determined by the Company from time to time, made by the
Sponsor or an affiliate of the Sponsor or any of the Company’s officers or
directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account may be used by the Company to repay such loaned amounts so long as
no proceeds from the Trust Account are used for such repayment. Up to $1,500,000
of such loans may be convertible into warrants at a price of $1.50 per warrant
at the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 

8.The Director has full right and power, without violating any agreement to
which it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and, as applicable, to serve as a director on the board of
directors of the Company.

 

9.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Common
Stock” shall mean the Class A common stock and Class B common stock; (iii)
“Founder Shares” shall mean the 17,250,000 shares of Class B common stock issued
and outstanding; (iv) “Initial Stockholders” shall mean the Sponsor and any
director or officer that holds Founder Shares; (v) “Private Placement Warrants”
shall mean the 10,033,333 Warrants that the Sponsor purchased for an aggregate
purchase price of $15,050,000, or $1.50 per Warrant, in a private placement that
occurred simultaneously with the consummation of the Public Offering; (vi)
“Public Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Sponsor” shall mean Eagle Equity Partners II, LLC; (viii)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Public Offering and the sale of the Private Placement Warrants
were deposited; (ix) “Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b); and (x) “Warrants” shall mean the Private
Placement Warrants and public warrants.

 

10.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

11.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



 4 

 

 

12.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Director and his respective successors, heirs and assigns and permitted
transferees.

 

13.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

14.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

15.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

16.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

17.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

18.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

 

[Signature Page Follows]

  

 5 

 

  

  Sincerely,       DIRECTOR               By:       Name:      

 

 

Acknowledged and Agreed:       FLYING EAGLE ACQUISITION CORP.         By:      
Name: Eli Baker     Title:   Chief Financial Officer  

 

 

 

 

[Signature Page to Letter Agreement]

 



 

 

 

